Ao 2453 (Rev. 11/16) ludgmem m a criminal ease \ \
Sheet 1 g `

UNITED STATES DISTRICT CoURT

Eastern District of Pennsylvania

)

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
V. '. ` ) .
Fl MED ) DPAE2:150R000061-005 '-
Case Numbers: DPAE2:15CR000369-004 - L€

)
KEN THOMAS 1
DEC' 1 7 2018 § USM Number: 69505-066
,.._ ,.; , Susan Lin, Esc_gl_ire
By i:B'°`H\MB;|bC(|-:e|gk Defendant’s Attom¢y
THE DEFENDANT:
X pleaded guilty to count(s) 1 through 4 of the Indictment in 15cr061-5 and counts 1, 2, 5, 7 and 9 in 150r369-4

m pleaded nolo contendere to count(s)
which was accepted by the court.

 

l:| was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of OfTense OfTense Ended Count

18:1951(a) Conspiracy to commit robbery which interferes with interstate 06/05/2014 1 (15cr061-4)
commerce

18::1951(a) and 2 Robbery which interferes with interstate commerce; aiding 06/05/2014 2 (15cr061-4)
and abetting

18::924(c)(1) and 2 Using, carrying, or brandishing a firearm during and in relation 06/05/2014 3 (15cr061-4)
to a crime of violence; aiding and abetting

21:841(a)(1) and (b)(l)(C) Possession with intent to distribute a controlled substance 06/05/2014 4 (15cr061-4)

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
m The defendant has been found not guilty on count(s)

 

X Count(s) 6, 8, and 10 in 150r369-4 l:| is X are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, oosts, and special assessments imposed by this judgment are fully paid. lf ordered to
pay restitution, the defendant must notify the court and United States attorney Of material changes in economic circumstances

December 13, 2018

 

Date of osition of Judg ent
/)g/W%

 

Signature of Judg(

GENE E. K. PRATI'ER USDJ
Name and Title of Judge

/%Le///¢M /7 23/<3”/

bare

,J

AO 245B (Rev. 11/16)

Judgment in a Criminal Case

 

sheer 1A
Judgment-Page 2 of 8
DEFENDANT: KEN THOMAS
CASE NUMBER: DPAE2:15CR000061-005 and DPAE2:15CR000369-004
ADDITIONAL COUNTS OF CONVICTION
Title & Section Nature of Offense Offense Ended Count
18::1951(a) and 2 Robbery which interferes with interstate commerce; 09/10/2014 1, 5 , 7 and 9
aiding and abetting (15Cr369“4)

18::924(c)(1) and 2 Using, carrying, or brandishing a firearm during and 02/15/2014 2

in relation to a crime of violence

(150r369-4)

AO 245B (Rev. 11/16) Judgment in Criminal Case
Sheet 2 _ lmprisonment

 

Judgment _ Page 3 of 8
DEFENDANT: KEN THOMAS
CASE NUMBER: DPAE2:15CR000061-005 and DPAE2:15CROOO369-OO4

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
6 months on each of counts 1, 2, and 4 of Docket No. 15cr061-05 and counts 1, 5, 7 and 9 of Docket No. 150r369-4, all such
terms to run concurrently, a term of 84 months on count 3 of Docket No. 15cr061-05, to run consecutively to any other term,
and a term of 12 months on count 2 of Docket No. 15 -369-4, to run consecutively to any other term, to produce a total term of
102 months.

X The court makes the following recommendations to the Bureau of Prisons:
Taking into account any concerns for Defendant’s safety, he be designated to an institution in close proximity to
Philadelphia, Pennsylvania.
It is the expectation that Defendant will be credited for time served in federal custody in this case.

X The defendant is remanded to the custody of the United States Marshal.

j:j The defendant shall surrender to the United States Marshal for this district:

l:j at l:j a.m. l:j p.m. on

l:j as notified by the United States Marshal.

 

l:j The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:j before 2 p.m. on
|:j as notiEed by the United States Marshal.

 

l:j as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 2458 (Rev. ll/l6) Judgment in a Cn'minal Case
Sheet 3 _ Supervised Re|ease

Judgment-Page _4_ of ___8_

DEFENDANT: KEN THOMAS
CASE NUMBER: DPAE2:15CR000061-005 and DPAE2:15CR000369-004

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

6 years. This term consists of 3 years on each of counts 1, and 2, a 5 year term on count 3, and a 6 year term count 4 of Docket No.
15cr061-05 and 3 year terms on each of counts 1, 5, 7, and 9 and 5 year term on count 2 of Docket No. 15cr369-04, all such terms to run
concurrently.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
jj The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4 X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
' restitution. ( check if applicable)

5. X You must cooperate in the collection of DNA as directed by the probation officer. (check zfapplimble)

6. jj You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense, (check afapplicable)

7. I:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 11/16) Judgment in a Crimioal Case

Sheet 3A - Supervised Release

 

Judgment-Page 5 of 8

 

DEFENDANT: KEN THOMAS
CASE NUMBER: DPAE2:15CR000061-005 and DPAE2:15CR000369-004

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

10.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3B - Supervised Release

 

Judgment-Page 6 of 8
DEFENDANT: KEN THOMAS

CASE NUMBER: DPAE2:15CR000061-005 and DPAE2:15CR000369-004

ADDITIONAL SUPERVISED RELEASE TERMS

The Defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the Defendant is in compliance with any payment schedule for any fine or restitution
obligation. The Defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

The Defendant shall refrain from illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing
to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and shall abide by the rules of
any such program until satisfactorily discharged.

The Defendant shall participate in a mental health program for evaluation and/or treatment and shall abide by the rules of any
such program until satisfactorily discharged.

The Defendant shall participate in a program at the direction of the probation officer aimed at obtaining a GED, learning a
vocation, or improving the defendant’ s literacy, education level, or employment skills in order to develop or improve skills
needed to obtain and maintain gainful employment The Defendant shall remain in any recommended program until
completed or until such time as the Defendant 1s released from attendance by the probation officer.

AO 245B (Rev. 11/16) Judgment in a Crimioal Case
Sheet 5 _ Cn`minal Monetary I’enalties

 

Judgment - Fage 7 of 8
DEFENDANT: KEN THOMAS

CASE NUMBER: DPAE2: 15 CR000061-005 and DPAE2: 15 CR000369-004

CRIMINAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment ll VTA Assessment* Fine Restitution
TOTALS $ 900.00 $ N/A $ 0.00 $ 98,957.00
l:| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
j:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Blue Grass Pharmacy $8,000.00 $8,000.00

Attn: Julia Kazarov

2417 Welsh Road

Philadelphia, PA 19114

America’s Cash Express $49,957.00 $49,957.00
2002 Libertv Place
Sicklerville, NJ 08081

Ace Check Cashing $10,000.00 $10,000.00
4034 Veterans Highwav
Levittown, PA 19056

Don’s Check Cashing $31,000.00 $31,000.00
*Address will be provided

TOTALS $ 98,957.00 $ 98 957.00

 

l:| Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

X The court determined that the defendant does not have the ability to pay interest and it is ordered that:

X the interest requirement is waived for the j:| fine X restitution.

j:| the interest requirement for the j:| fine j:| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 6 -_ Schedule of Payments

 

Judgment - Page 8 of 8
DEFENDANT: KEN THOMAS
CASE NUMBER: DPAE2:15CR000061-005 and DPAE2:15CR000369-004

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A X Lump sum payment of $ 99,857.00 due immediately, balance due

\:| not later than or

|:| in accordance with |:j C, |:j D, |:j E, or |:j Fbelow; or

B |:l Payment to begin immediately (may be combined with |:l C, |:l D, or |:j F below); or
C |:I Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D |:I Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E |:j Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F X Special instructions regarding the payment of criminal monetary penalties:

The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
Responsibility Program and provide a minimum payment of $25 per quarter towards the restitution. In the event the entire
restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
installments of not less than $100 to commence 60 days after release from confinement.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

X Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

Nysare Alston - DPAE2:15CR000061-001
Christopher Corley - DPAE2:15CR000061-002
Hassan Corley - DPAE2:15CR000061-003

Brandon McKelvey - DPAE2:15CR000061-004
|:I The defendant shall pay the cost of prosecution.
\:| The defendant shall pay the following court cost(s):

|:I The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of prosecution and court costs.

